                                                                                     1    Law Offices of
                                                                                          MATHENY SEARS LINKERT & JAIME LLP
                                                                                     2    MATTHEW C. JAIME (SBN 140340)
                                                                                          ROBERT W. SWEETIN (SBN 297130)
                                                                                     3    K. MOJI MAJEKODUNMI (SBN 323724)
                                                                                          3638 American River Drive
                                                                                     4    Sacramento, California 95864
                                                                                          Telephone:   (916) 978-3434
                                                                                     5    Facsimile:   (916) 978-3430
                                                                                          mjaime@mathenysears.com
                                                                                     6    rsweetin@mathenysears.com
                                                                                          kmajekodunmi@mathenysears.com
                                                                                     7
                                                                                          Attorneys for Defendant, COSTCO WHOLESALE
                                                                                     8    CORPORATION
                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                     9
                                                                                                                  EASTERN DISTRICT OF CALIFORNIA
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10
                                                                                          ALICIA ESQUEVEL, an individual                  Case No. 2:19-cv-01017-MCE-EFB
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11
                                                       3638 AMERICAN RIVER DRIVE




                                                                                                            Plaintiff,                    STIPULATION TO CONTINUE MOTION
                                                                                    12                                                    FOR SUMMARY JUDGMENT HEARING
LAW OFFICES OF




                                                                                                 v.                                       DATE; ORDER THEREON
                                                                                    13
                                                                                          COSTCO WHOLESALE
                                                                                    14    CORPORATION, a Washington
                                                                                          corporation; and DOES 1 through 100,
                                                                                    15    inclusive,
                                                                                                                                          Complaint filed: March 7, 2019
                                                                                    16                      Defendants.                   Removed: May 31, 2019
                                                                                                                                          Trial date: Unassigned
                                                                                    17

                                                                                    18   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                    19          Plaintiff   ALICIA       ESQUEVEL      and    Defendant     COSTCO        WHOLESALE
                                                                                    20   CORPORATION, stipulate as follows:
                                                                                    21                                           I.   RECITALS
                                                                                    22      1. Whereas, Plaintiff filed a Complaint on March 7, 2019 in Solano County Superior Court.
                                                                                    23      2. Whereas, Defendant filed an Answer on April 5, 2019 in Solano County Superior Court.
                                                                                    24      3. Whereas, Defendant removed Plaintiff’s state court action to the United States District
                                                                                    25   Court, Eastern District on May 31, 2019 pursuant to 28 U.S.C. section 1441(b).
                                                                                    26      4. Whereas, Defendant filed a Motion for Summary Judgment on January 22, 2020.
                                                                                    27      5. Whereas, the hearing date for Defendant’s Motion for Summary Judgment is currently
                                                                                    28
                                                                                                                                         1
                                                                                                  STIPULATION TO CONTINUE MOTION FOR SUMMARY JUDGMENT HEARING DATE
                                                                                     1          scheduled for February 20, 2020.

                                                                                     2      6. Whereas, Plaintiff seeks additional time to conduct discovery and oppose Defendant’s

                                                                                     3          Motion for Summary Judgment.

                                                                                     4                                      II.    STIPULATIONS

                                                                                     5      1. The parties stipulate that Defendant’s Motion for Summary Judgment will be heard on

                                                                                     6   March 5, 2020 at 2:00 p.m. in Courtroom 7.

                                                                                     7      2. The parties stipulate that Plaintiff’s Opposition will be filed and served on Defendant no

                                                                                     8   later than February 24, 2020.

                                                                                     9      3. The parties stipulate that Defendant’s Reply Brief will be filed and served no later than
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10   February 28, 2020.
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11
                                                       3638 AMERICAN RIVER DRIVE




                                                                                          Dated: January 27, 2020                            MATHENY SEARS LINKERT & JAIME LLP
                                                                                    12
LAW OFFICES OF




                                                                                    13
                                                                                                                                             By: /s/ Matthew C. Jaime
                                                                                    14                                                          MATTHEW C. JAIME,
                                                                                                                                                Attorneys for Defendant, COSTCO
                                                                                    15                                                          WHOLESALE CORPORATION
                                                                                    16
                                                                                         Dated: January 27 2020                              By: /s/ Soheil Bahari (as authorized on
                                                                                    17
                                                                                                                                             January 27, 2020)
                                                                                    18                                                          SOHEIL BAHARI,
                                                                                                                                                Attorneys for Plaintiff, ALICIA
                                                                                    19                                                          ESQUEVEL
                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                         2
                                                                                                  STIPULATION TO CONTINUE MOTION FOR SUMMARY JUDGMENT HEARING DATE
                                                                                     1                                                ORDER
                                                                                     2           GOOD CAUSE APPEARING, the Court orders as follows:

                                                                                     3               1. Defendant’s Motion for Summary Judgment shall be heard on March 5, 2020 at

                                                                                     4   2:00 p.m. in Courtroom 7.

                                                                                     5               2. Plaintiff’s Opposition to Defendant’s Motion for Summary Judgment will be filed

                                                                                     6   with this Court and served on the Defendant no later than February 24, 2020.

                                                                                     7               3. Defendant’s Reply Brief will be filed with this Court no later than February 28,

                                                                                     8                  2020.

                                                                                     9           IT IS SO ORDERED.
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10   DATED: January 31, 2020
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11
                                                       3638 AMERICAN RIVER DRIVE




                                                                                    12
LAW OFFICES OF




                                                                                    13                                         _______________________________________
                                                                                                                               MORRISON C. ENGLAND, JR.
                                                                                    14                                         UNITED STATES DISTRICT JUDGE
                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                           3
                                                                                                   STIPULATION TO CONTINUE MOTION FOR SUMMARY JUDGMENT HEARING DATE
